Citation Nr: 1225902	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right hand/right thumb injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his stepson

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The rating decision on appeal apparently considered the claim for service connection for bilateral hearing loss as an original claim.  However, review of the file shows service connection for bilateral hearing loss was previously denied in an April 1996 rating decision by the RO in St. Petersburg, Florida.  The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board has accordingly recharacterized that issue as a "new and material evidence" issue as reflected on the title page.

The issue of entitlement to service connection for residuals of a right hand/right thumb injury is addressed in the Remand that follows the Order section of the Decision below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an RO rating decision in April 1996; the Veteran did not appeal.

2.  Evidence added to the record since April 1996 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

4.  A disability manifested by tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  A disability manifested by tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In the decision below, the Board reopens the previously-denied claim of entitlement to service connection for bilateral hearing loss for consideration of the merits.  As this represents a complete grant of the request to reopen the claim, no discussion of VA's duty to notify and assist regarding "new and material evidence" is necessary.

In regard to the underlying claims for service connection, complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's complete service treatment records (STRs) are not available, and were presumably destroyed by a fire at the National Personnel Records Center (NPRC).  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Review of the file shows the RO satisfied this duty, to include advising the Veteran of such unavailability and asking him to provide any records in his own possession.  See Memorandum dated in February 2010 describing the efforts made by the RO to obtain records from alternative sources.     

The RO has obtained post-service VA treatment records; the Veteran has identified no non-VA medical providers who might have treatment records that could be relevant to the issues on appeal.  The Veteran has been afforded a VA examination regarding the issues adjudicated below, and he has been afforded a hearing before the Board.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

A rating decision in April 1996 by the RO in St. Petersburg, Florida denied service connection for bilateral hearing loss, based on a determination that hearing loss was neither incurred in nor caused by service.  The Veteran was advised of the decision by a letter dated the same month, but he did not appeal.

Evidence of record at the time of the April 1996 rating decision relevant to this issue of hearing loss consisted of the Veteran's physical examination at the time of discharge from service and his claim for service connection, wherein he asserted noise exposure due to artillery, bombing and machine gun fire during World War  II.  Of note, there was no medical evidence of record addressing the presence or absence of a current hearing loss disability.

Evidence added to the record since April 1996 includes a VA audiological evaluation showing the presence of bilateral hearing loss of sufficient severity to meet the criteria as "disabling" under 38 C.F.R. § 3.385 cited above.  Because medical evidence of a current disability is an element of service connection that was previously not of record, the Board finds that new and material evidence has been received to warrant reopening of the claim.

The Veteran's appeal is granted to that extent. 






Entitlement to Service Connection

Applicable Laws and Regulations

As previously indicated, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   When, as here, service records have been lost or destroyed while in government custody, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran's certificate of discharge shows he served in the European Theater of Operations (ETO) from June 1944 to March 1946; he was discharged from service less than a week after his return from the ETO.  The discharge certificate lists wounds in action as "none" and also lists battles and campaigns as "none."  

The Veteran's Separation Qualification Record (SQR) states that after completion of infantry basic training the Veteran served 5 months as a second-echelon automotive repair technician, 23 months as a light truck driver and 9 months as a general clerk.  The SQR stated the Veteran served in the 253rd Infantry Regiment of the 63rd Infantry Division.  Army historical records show the 253rd Infantry Regiment as a whole has battle honors for three campaigns: Ardennes/Alsace, Central Europe and Rhineland.

The Veteran's complete STRs are not available, having been presumably destroyed by a fire at the NPRC.  In such a situation case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The only item of record from the Veteran's STRs is a copy of his physical examination prior to discharge in April 1946.  On that occasion his hearing was noted as 15/15 (normal) using the then-current "whispered voice" test.  When asked to identify any current disabilities the Veteran identified tonsillitis and rupture, but he did not cite hearing loss or tinnitus.  

In his original claim for service connection for hearing loss, filed in August 1995, the Veteran asserted he had been treated for hearing loss for 3-4 days in 1944 in an Army hospital in France; he also cited exposure to combat-related noise (artillery, bombing and machine-gun fire during the Normandy campaign).  In a subsequent self-report of medical history, received by the RO later in August 1995, the Veteran asserted that he had been treated in November-December 1944 for ear aches, strep throat, ears popping and ear infection.

In his instant claim for service connection, filed in August 2009, the Veteran cited a "hearing incident" at his ordnance base outside Paris; he also reported being "checked" for hearing in 1944.  

The Veteran had a VA audiological evaluation in November 2009 in which he reported onset of hearing loss about 30-35 years before (i.e., in approximately 1974) and onset of tinnitus about 10-20 years before (i.e., in approximately 1989).  The Veteran described noise exposure in service consisting of truck maintenance and driving, and also being strafed on three occasions while driving in convoy.  Audiological evaluation showed hearing loss disability within the criteria of 38 C.F.R. § 3.385.  The audiologist diagnosed normal-to-severe sensorineural hearing loss (SNHL) in the right ear and normal-to-moderately severe SNHL in the left ear.  The audiologist stated an opinion that given evidence of normal hearing on separation from service, and given the delayed onset of hearing loss and tinnitus by the Veteran's own account, it was not likely that either hearing loss or tinnitus was related to service.

In his substantive appeal, filed in September 2010, the Veteran cited noise exposure due not only to strafing but also due to protracted exposure to truck engine noise.  The Veteran also stated tinnitus was from his complete time in service but had only become worse 10-15 years ago because his hearing loss was so great it "drown out" the tinnitus.

The Veteran testified before the Board that he was strafed by German aircraft while driving a truck in convoys to resupply American troops during the Battle of the Bulge.  He also cited loud noises associated with infantry training.  He did not remember being tested for his hearing at the time of his discharge from service.  He first sought treatment for his hearing loss in the 1970s, as endorsed by the testimony of his wife.  The Veteran's stepson testified he had known the Veteran for 40 years, and during that period the Veteran's account of his service experiences had been consistent with his present testimony before the Board.  

On review, the Veteran has asserted acoustic trauma in service due to combat-related noise exposure (strafing, shelling and bombing) and non-combat noise exposure (truck noise and infantry training).  In the Statement of the Case, issued in August 2010, the RO conceded some degree of noise exposure based on the Veteran's military occupational specialty.  Since noise exposure during service has been conceded, further consideration of whether the Veteran served in combat is unnecessary toward resolution of the issue on appeal; the question before the Board is whether the Veteran's current diagnosed hearing loss and tinnitus are etiologically related to such exposure.

In this case, the competent and uncontroverted medical opinion of record, in the form of the VA audiological evaluation, asserts that hearing loss and tinnitus are not likely due to noise exposure during service.  In arriving at that conclusion the audiologist considered the Veteran's reported combat-related and noncombat-related noise exposure, but determined that the late onset of hearing loss and tinnitus as reported by the Veteran showed the current disorders were not related to acoustic trauma during service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to the VA audiologist.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Veteran asserts he was treated in service for hearing problems, but he demonstrably did not report a hearing disability during his discharge physical examination.  Further, as noted by the VA audiologist, the Veteran's hearing was characterized as normal at the time of his discharge using the diagnostic tools available at that time.  The Board concludes that although the Veteran's account of treatment in service may be deemed to be competent, it does not credibly show onset during service of a chronic disability manifested by hearing loss or tinnitus.

Turning to continuity of symptoms since service, the Veteran clearly asserted in his testimony before the Board that hearing loss became manifest during the 1970s and that tinnitus became manifest during the 1980s.  The Board accordingly finds that SNHL was not manifested to a compensable degree during the first year after discharge from service, and that neither hearing loss not tinnitus has been chronic since discharge from service.

The Veteran has testified to his personal belief that hearing loss and tinnitus are due to noise exposure in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as explained above, the competent and uncontroverted medical opinion of record states the claimed hearing loss and tinnitus are not likely due to service.  

In sum, the Board has found that neither hearing loss nor tinnitus is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In cases where records were presumed destroyed while in custody of the government, case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.   Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board has carefully considered the benefit-of-the-doubt rule in this case, but the evidence preponderates against the claim and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran testified before the Board in May 2012 that during the Battle of the Bulge he was fired upon by a group of German soldiers; the Veteran realized shortly thereafter that his hand was bleeding.  He was crudely treated at the time, but later received 10-12 stitches when he reached a competent aid station.

The Veteran's testimony before the Board as cited above is generally consistent with his earlier report to the RO in August 1995 that he was treated during the Battle of the Bulge for a right hand injury after being strafed by a German airplane; the Veteran stated he received 4 stitches at the time.

The file contains a private (non-VA) X-ray report dated in February 2011 showing osteopenia, narrowing of the second and third MCP joints, moderate osteoarthritis particularly in the second and third digits, and chondrocalcinosis in the wrist; significantly, there was a retained metallic foreign body in the second PIP joint.

The Veteran's certificate of discharge lists wounds in action as "none" and his physical examination at the time of his discharge in April 1946 (which is the only item from STRs available for review) shows no indication of a hand injury, to include residuals such as scarring.  However, because the Veteran's complete STRs are presumed to have been destroyed while in government custody, he is considered competent to report treatment in service for injuries received.

As the Veteran has competently reported a hand injury in service, and has shown a current hand disorder, he should be afforded a VA examination.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be afforded an examination by an individual with appropriate expertise to determine the diagnosis and etiology of any present right hand disorder(s).

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should opine with respect to any currently present right hand disorder as to whether it is at least as likely as not that such disorder is residual to an injury during service to the right hand or fingers as reported by the Veteran.  

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained, including whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

2.  Then, readjudicate the issue of entitlement to service connection for residuals of a right hand injury.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


